DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 9/28/2022 has been entered.  Claims 1-15, 17-21 are pending in the application with claim 1 amended, claims 2, 4, 6, 8, 10, 12, 14, 17-20 withdrawn, claim 16 cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11, 13, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US Patent Application Publication No. 2015/0035960, hereinafter Nakamura) in view of Takamura et al. (US Patent No. 5,876,326, hereinafter Takamura), Hu et al. (US Patent Application Publication No. 2012/0310043, hereinafter Hu) and Ishii (JP 2008118568A).

In regard to claim 1, Nakamura discloses an endoscope (1, Fig. 1) comprising:
an imaging device (15) that is provided in a tip portion (5) of an insertion part capable of being inserted into a body cavity (Fig. 2),
wherein the imaging device includes
a solid-state imaging element (31) that is disposed so that an image receiving surface (311) of the solid-state imaging element crosses a longitudinal axis of the insertion part (Figs. 1-2),
a substrate (32) that includes a first region portion (region which contains connecting electrodes (321) shown in Fig. 3) which faces a surface of the solid-state imaging element on which connection terminals (312) are provided and is connected to the connection terminals (via connecting electrodes (321) of the substrate, Fig. 3) and a second region portion (region which contains connecting electrodes (322) shown in Fig. 3) which extends from an outer end of the first region portion toward a base end side of the insertion part and extends away from the image receiving surface, and is folded once or more (Fig. 3), 
a plurality of cables (35),
wherein each of the plurality of cables includes a core wire, the core wire extends from the base end side of the insertion part toward a tip side of the insertion part and is connected to a cable connection surface that one surface of the second region facing a base end of the insertion part (Fig. 3 illustrates the core wire of each cable (35) contacting a cable connection surface of the second region), and
only the connection terminals are disposed between the solid-state imaging element and the first region portion (Fig. 3 illustrates connection terminals connecting the solid state imaging element (15) and the first region portion together with no other elements disposed therebetween).
Nakamura teaches a plurality of cables (35) attached to a second region portion of the substrate but does not expressly teach each of the plurality of cables includes a core wire and a second external conductor provided around the core wire, and an insulating layer disposed between the core wire and the second external conductor and a composite wire including a first external conductor provided around the plurality of cables.
Takamura teaches an analogous endoscope comprising a solid state image pickup element (128) connected to first and second substrates (129,130).  An image pickup cable (132) comprising a plurality of wires, each wire consists of a core wire (133), a first insulation layer (134), a conductive layer (135) and a second insulation layer (136).  The plurality of wires are surrounded by a conductive layer (137), which is further surrounded by a resin layer (138).  The core wire (133), conductive layer (135) and conductive layer (137) are all electrically connected to the first and second substrates (129,130), Fig. 14.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of cables (35) of Nakamura with a first external conductor (137) surrounding the plurality of cables and each of the plurality of cables are individually surrounded by an insulating layer (134) and a second external conductor (135) as taught by Takamura as an alternate configuration of a signal cable for transmitting signals from the image sensor to components within a handle of the endoscope.  There being no unexpected results in modifying the plurality of cables (35) of Nakamura with the first external conductor (135) and composite wire (137) of Takamura.
Nakamura and Takamura are silent with respect to the insulating layer is larger in wall thickness than the second external conductor.
Hu teaches an analogous endoscope comprising a plurality of coaxial signal cables (32A-32D, Fig. 3).  Each of the coaxial cables comprise a central conductor wire (34) surrounded by an inner insulating layer (36), surrounded by an outer conductor (38) and further surrounded by an outer insulating layer (39).  Fig. 3 of Hu illustrates the inner insulating layer (36) has a greater wall thickness than the outer conductor (38).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify each of the plurality of cables of Nakamura and Takayama to have an insulating layer between the core wire and the second external conductor with a greater thickness than a thickness of the second external conductor as taught by Hu as a matter of design choice to provide a sufficient amount of insulation between the conductor and core wire.  There being no unexpected results in modifying the insulating layer to have a greater wall thickness than second external conductor.
	Nakamura, Takamura and Hu are silent with respect to the first external conductor extending from the base end side of the insertion part toward a tip side of the insertion part and connected to a cable connection surface that is one surface of the second region portion facing a base end of the insertion part.
Ishii teaches an endoscope comprising an imaging apparatus (1, Figs. 2,4) at a distal end of the endoscope.  The imaging apparatus comprises an image pickup element (14) connected to a flexible substrate (16) and a compound cable (17) extends from a proximal end of the endoscope and connects to the flexible substrate.  The compound cable is formed by twisting together a plurality of coaxial cable (17A) having an outer conductor (39, first external conductor) with each coaxial cable formed of a plurality of cables (40), each cable having an insulating coating portion (40a) and an inner conductor (41) extending therethrough and connecting to the flexible substrate.  Additionally, a jumper wire (103) connects the outer conductors (39) of the coaxial cables (17A) to the flexible substrate (Fig. 2, Par. 48).  
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the first external conductor (137) of Nakamura, Takamura and Hu with the jumper cable (103) connecting the first external conductor to the substrate of Ishii as an alternate configuration of a signal cable for transmitting signals from the image sensor to components within a handle of the endoscope.  Connecting the first external conductor to the flexible substrate would aid in heat dissipation away from the image sensor and flexible substrate.  There being no unexpected results from substituting the cable of Nakamura with the compound cable of Ishii.
In regard to claim 3, Takamura teaches wherein each of the cables is a shielded wire, and the second external conductor is connected to the cable connection surface of the second region portion (Takamura teaches of each of the plurality of wires having a conductive layer (135), the conductive layers (135) are electrically connected to the second region portion of the substrate)

In regard to claims 5 and 7, Nakamura teaches wherein an electronic component (33) is mounted on a surface of the second region portion opposite to the cable connection surface (Fig. 3).

In regard to claims 9, 11, 13, 15, Nakamura teaches wherein the substrate is a flexible substrate (Par. 27).

In regard to claim 21, Nakamura teaches wherein the surface of the solid-state imaging element on which the connection terminals are provided and the first region portion directly face each other in the longitudinal axis of the insertion part (Fig. 3).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 7, 9, 11, 13, 15 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        September 30, 2022